Mr. Presiding Justice Sears delivered the opinion of the court. The verdict is sustained by the evidence. The only conflict was upon the application of certain payments, and upon that issue we are of opinion that the evidence is ample to warrant the finding of the jury. The only question raised as to error in the rulings of the court is the admissibility of evidence of a transaction not included in the bill of particulars. But this evidence was not admitted to show a ground of action. It was merely for the purpose of rebutting the proof of payment, by showing that the payment was in fact in connection with the other transaction and not upon the notes. This was in no manner going beyond the limitations imposed by the bill of particulars, and in it there was no error. Mo other question is raised upon this record. The judgment is affirmed.